The cause was submitted on motion to dismiss the appeal, and on the merits. The motion contained, among others, the following ground:
"The original suit being unlawful detainer, before a justice of the peace, and removed to the circuit court of Morgan county under section 4283 of the Code of 1907, to try title to land, the circuit court of Morgan county never acquired jurisdiction to render the judgment appealed from."
The original action being unlawbul detainer, before a justice of the peace, whence it was attempted to be removed to the circuit court under said statute, that court never acquired jurisdiction of the cause, and had no authority to render the judgment from which the appeal is prosecuted. Self v. Comer,166 Ala. 68, 71, 52 So. 336; Ex parte Edwards, 72 So. 256.1
The cases of Brown v. French, 148 Ala. 272, 42 So. 409
(s.c., 159 Ala. 645, 49 So. 255), and Clarke v. Dunn,161 Ala. 633, 50 So. 93, are not in conflict with the foregoing authorities. The report of the latter case might present an apparent conflict. A reference to the original record in that cause however, discloses the fact that the action was forcible entry and unlawful detainer; and thus is the decision harmonized with the construction of the statute announced in Ex parte Edwards, supra. This court takes judicial knowledge of the contents of its own records. N.C.  St. L. Railway v. Crosby, 194 Ala. 338, 70 So. 7.
The motion to dismiss the appeal for lack of jurisdiction in the circuit court is granted.
Appeal dismissed.
ANDERSON, C. J., and MAYFIELD and SOMERVILLE, JJ., concur.
1 196 Ala. 638.